Opinion by
Me. Justice Brown,
The question before us in Reading v. United Traction Company, 232 Pa. 303, was whether the right of the Reading Transit Company, the successor of the United Traction Company, to discontinue the sale of strip tickets at the rate of six for twenty-five cents, good on all of its lines, had been taken from it by the ordinance of December 8, 1906, and it was held that such right had not been affected by the ordinance. In so holding we said that nothing in the letter from Dr. Rigg to the chairman of the railways committee of the city councils “nor in the ordinance can be construed into an agreement by the United Traction Company to continue the general sale of strip tickets, and its right was, *205and the right of the Reading Transit Company, its successor, is, to charge a fare of five cents for every passenger riding on its lines, except as it may be committed by the ordinance of December 8,1906, to continue to sell six tickets for twenty-five cents, good to or from points on the Schuylkill avenue and Front and Fifth street railway lines. That question, however is not to be passed upon until it is properly raised.” The question which we declined to consider in that case, because it was not before us, was properly raised -in this proceeding, and, in passing upon it, the learned chancellor below regarded it, as we intended it to be regarded, if raised, as an open one. He disposed of it just as we should have disposed of it, if it had been before us on the former appeal, and to his correct legal conclusions, following his properly found facts, but a word need be added.
The United Traction Company was bound by the provisions of the ordinance of December 8, 1906, and its lessee and successor, the Reading Transit Company, is now so bound. That ordinance provides that “the rate of fare shall not exceed five (5) cents for a single fare, or six tickets for twenty-five (25) cents.” These words certainly mean something; but in their breach of good faith with the city of Reading, those in control of the affairs of the Reading Transit Company now assert that they mean nothing. The ordinance related to the Front and Fifth Street and Schuylkill Avenue lines. At the time it was passed the rate of fare on these lines was five cents, or a passenger, at his option, could purchase six tickets for twenty-five cents, each of which gave to him the same transportation rights and privileges as were given by paying a five-cent fare. The negotiations between Dr. Rigg and the chairman of the street railways committee of councils which led to the passage of the ordinance related to the two lines just mentioned, and it is trifling with judicial patience to contend that both parties so negotiating did not under*206stand and intend that, upon the completion of the loop, the mode of paying a fare should remain unchanged on the two lines and should continue to give a passenger the same transportation rights. The ordinance passed, in pursuance of these negotiations became a contract between the city and the two lines and their lessee, and a fare paid on either line by a passenger with one of six tickets issued to him, at his option, as provided by the ordinance,'entitles him to the same transportation as if he had paid a cash fare of five cents. No other conclusion could have been reached by the learned president judge below under the undisputed facts in the case, and the decree is affirmed at appellants’ costs.